Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.  Regarding the applicants arguments beginning on page 8 of Remarks, the applicant argues that the combined teachings of Bae in view of Lee fail to disclose all of the claimed limitations of independent claims 1, 21 and 22.  On page 9, the applicant argues “In rejecting independent claim 1, the Examiner contends that Bae discloses the features of "transmits the voice input [from the remote control device] to the media device for interpreting the voice input in which a function is performed on the media device based on the interpreted voice input," citing paragraphs [0110] - [0120] of Bae. (Office Action, page 3.) Applicant respectfully disagrees. Rather, the cited portions of Bae merely state that a remote controller includes "an input button 320 to receive a control command from the user through touch or button manipulation, a second voice input unit 312 to receive a control command from the user through voice, a second voice recognizer 410 to identify a control command from the voice signal received through the second voice input unit 312, a second communication unit 460 (e.g., second communicator) to transmit a control signal to the image display apparatus main body 110, and a second controller 420 to control an overall operation of the remote controller 300." (Bae, paragraph [0114].) In addition, Bae states that voice control commands can be received "through the first voice input unit 112 provided in the image display apparatus main body 100." (Bae, paragraph [0136].) That is, Bae clearly is not concerned with transmitting a received voice input to a media device external to the remote control device for interpreting the voice input.  Although the Examiner correctly acknowledges that "Bae does not specifically disclose a directional input region disposed around a central select button and upon the function being performed on the media device, transmit[ting] a plurality of navigation inputs to the . 
Figures 5-6 and Paragraphs 0110-0120 of Bae disclose a remote controller with a voice recognition button.  The voice recognition button is pressed by a user, the user provides a voice command, the remote controller interprets the command and the remote controller subsequently provides a control signal to an image display apparatus.  Upon receiving the control signal corresponding to the voice command, the display interprets the control signal and performs a corresponding function.  Therefore, Bae discloses the argued limitation of claim 1.  
Additionally, Lee is relied upon for the disclosure of a remote control device with a capacitive directional input region disposed around a central select button that provides user functions such as scrolling/navigating and the like.  The limitation “transmits a plurality of navigation inputs to the directional input region disposed around the central select button in connection with the function being performed on the media device” can be done in response to a user function.  More specifically, the user .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Bae et al. (hereafter Bae)(US PgPub 2013/0179168) and in view of Lee et al. (hereafter Lee)(US PgPub
2010/0073567).
Regarding claim 1, Bae discloses a remote control device for controlling a media device (Figure 5), the remote control device comprising: a voice command button (Figure 5, Element 327 and Paragraph0110); an audio input device (Figure 6, Element 312 and Paragraph 0112); and a hardware processor connected to the voice command button and the audio input device (Figure 6, Element 420 and Paragraph 0114), wherein the hardware: detect that the voice command button has been selected 
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to provide the directional input region around a central button of Lee to the remote control device of Bae, thereby transmitting a plurality of navigation inputs to the directional input region, motivation being to increase the functionality of the remote control device by allowing directional user scrolling and navigation.


Regarding claim 3, Bae discloses wherein the hardware processor further determines whether the received voice input replicates an action caused by pressing a button of a plurality of buttons on the remote control (Paragraphs 0110-0120 where the controller determines if a command from the input button 320 or voice input button corresponds to a remote control command).
Regarding claim 4, Bae discloses wherein the hardware processor further: determines whether the received voice input corresponds with a request to initiate a search; and transmits an instruction to the media device to initiate a search function having a search query corresponding to the received voice input (Paragraphs 0110-0120 where the voice command function performs standard remote control functions such as search).
Regarding claim 5, Bae discloses wherein the hardware processor further: determine whether the received voice input corresponds with a request to provide content from a source of a plurality of sources based on the received voice input including a source identifier; and transmit an instruction to the media device to present content associated with the source having the source identifier (Paragraphs 0110-0120 where the voice command function performs standard remote control functions such as playing specific channel content).
Regarding claim 6, Bae discloses wherein the hardware processor further transmits the voice command to the media device to determine the function that corresponds with the voice input (Paragraphs 0110-0120 where the voice recognize rand controller of the remote control).

Regarding claim 8, Bae discloses wherein the central select button is a selectable touch sensor and wherein the hardware processor is further configured to transmit one or more inputs received by the selectable touch sensor to the media device (Figure 5, Element 320 and Paragraphs 0109 and 0111).
Regarding claim 9, Bae discloses wherein the selectable touch sensor further comprises at least one of: a capacitive touch sensor, a resistive touch sensor, and a piezoelectric touch sensor (Figure 5, Element 320 and Paragraphs 0109 and 0111 where the touch sensors are capacitive sensors).
Regarding claim 10, Bae discloses wherein the hardware processor further detects a signal from the selectable touch sensor that is indicative of a presence of a conductor in proximity to a surface of the selectable touch sensor (Figure 5, Element 320 and Paragraphs 0109 and 0111 where the touch sensors are capacitive sensors that detects a user's finger).
Regarding claim 11, Bae discloses wherein the selectable touch sensor further comprises a plurality of touch sensitive detectors, and wherein the hardware processor further controls a page displayed by the media device in response to receiving one or more signals from one or more of the plurality of touch sensitive detectors indicative of motion relative to one or more of the plurality of touch sensitive detectors (Figure 5, Element 320 and Paragraphs 0110-0120 where the touch sensors control a page/screen of the display device based on touch inputs).
Regarding claim 20, Bae discloses wherein the media device is a game console (Figure 1).	Method claims 21 is drawn to the method of using the corresponding apparatus claimed in 
Regarding claim 22, see rejection for claim 1.

Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687